Citation Nr: 0912394	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-13 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an extension of a temporary total rating due 
to surgical convalescence for a service-connected right left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1988 through 
January 1992.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Jackson, Mississippi, that denied the benefit sought 
on appeal.  
			
In June 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

The Board notes that the Veteran's contentions and the 
medical evidence, including a VA treatment note of January 
2004, raise the issue of a total disability rating based on 
individual unemployability.  This issue was referred by the 
Board in June 2007 and no action has been taken on the claim.  
The issue is again referred for all appropriate action.  In 
addition, the Board finds that in a July 2003 letter the 
Veteran raised the issue of entitlement to an adaptive 
vehicle and/or transportation assistance.  This too is 
referred to the RO for action.



FINDINGS OF FACT

1. The Veteran was granted a period of convalescence from 
February 3, 2003, to March 31, 2003, as a result of a 
surgical procedure to her service-connected left knee.

2. The medical evidence shows that the Veteran did not 
require convalescence for her service-connected left knee 
disability subsequent to March 31, 2003.


CONCLUSION OF LAW

The criteria for an extension of the temporary total rating 
on account of post-surgical treatment necessitating 
convalescence subsequent to March 31, 2003, are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that following her left knee surgery in 
February 2003, she required additional convalescence and that 
an extension of her temporary total rating is warranted.  

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings.  It provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of one, two or three 
months from the first day of the month following such 
hospital discharge or outpatient release. In order to attain 
the temporary total disability rating, the Veteran must 
demonstrate that his service connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a) 
(2008).

In addition, if VA assigns a temporary total rating, such 
will be followed by appropriate schedular evaluations; a 
reduction in the total rating will not be subject to the 
notice and procedural requirements of 38 C.F.R. § 3.105(e).  
When the evidence is inadequate to assign a schedular 
evaluation, a physical examination will be scheduled and 
considered prior to the termination of a total rating. 38 
C.F.R. § 4.30.  Additionally, and relevant to this case, 
section 4.30 authorizes extensions of the temporary total 
rating when supported by the record in increments of one, two 
or three months beyond the initial three months granted. 
These extensions may be made pursuant to 38 C.F.R. § 4.30 (a) 
(1) (2) or (3).  38 C.F.R. § 4.30(b)(1) (2008).

In this case, the RO assigned a temporary total rating, 
effective from February 2, 2003 to March 31, 2003, based on 
surgical treatment of the Veteran's service-connected left 
knee that necessitated convalescence.  The record shows that 
on February 3, 2003, the Veteran underwent a left knee 
arthroscopy, notchplasty, and debridement of adhesions.  

The medical record does not show that subsequent to March 31, 
2003, the Veteran experienced symptoms warranting an 
extension of her total rating.  At the outset, the Board 
notes that some symptoms contemplated under 4.30 are wholly 
irrelevant to the matter at bar.  For example, the record is 
clear that the Veteran has no stumps of recent amputations, 
has had no therapeutic immobilization of one major joint or 
more, has not been in a body cast, has not been confined to 
her house, and has had no immobilization by cast without 
surgery.  

As relevant to this case, the Board further finds there have 
been no incompletely healed surgical wounds, and the 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited) has not been necessary.  For example, at 
a VA examination in April 2003, the Veteran's left knee was 
described as "well-healed" post surgery.  It was found she 
did not use a brace or cane.  X-rays taken in April 2003 
revealed "postsurgical changes in the left knee without 
complications."  At a VA examination of the Veteran's right 
knee in June 2003, it was noted the Veteran ambulated with a 
left knee limp; no brace, cane, crutch, or wheelchair were 
noted.  No significant abnormalities or unhealed wounds were 
noted on MRI in July 2003 or in x-rays also taken that month.  
A VA treatment note of August 2003 found the Veteran's post-
surgical wounds were "well healed."  An x-ray taken in 
August 2004 showed "no acute fracture or dislocation. No 
significant degenerative changes."
The only evidence to the contrary concerns whether the 
Veteran has required non-weight bearing assistive devices.  
The Veteran contends that following her February 2003 
surgery, she was assigned a non-weight bearing brace, and 
that this is the equivalent of crutches.  The Board does not 
dispute the analogy.  The evidence, however, does not 
establish the continued use of such a device, as is required 
under 38 C.F.R. § 4.30.  Taking the evidence in chronological 
order, in May 2003 the Veteran was actually prescribed 
crutches.  However, the VA treatment record indicated this 
was due to the Veteran twisting her knee while walking up a 
hill post-surgery, and the injury appeared to resolve as she 
no longer had the crutches at the June 2003 VA examination 
the following month.  Crutches are not mentioned anywhere 
else in the medical record.  Months later, in August 2003, a 
VA treatment note indicated the Veteran had been prescribed 
an "unloading brace" for the left knee.  An October 2003 
treatment record noted the Veteran was wearing an "uploading 
brace," and was on "zero weight bearing."  Following this, 
however, there is no mention of the use of that particular 
brace.  In January 2004 it was noted the Veteran was then 
wearing a "rotational brace" and no mention was made of a 
non-weight bearing status.   

The Board finds that at most, the objective medical evidence 
shows the Veteran required a non-weight bearing brace between 
August 2003 and October 2003.  This does not amount to a 
"continued" necessity for the brace from the date of her 
surgery.  By August 2003, six months had passed since her 
surgery, and subsequent to October 2003, there is no 
indication that that particular brace was required.  By 
January 2004 the Veteran had been prescribed a different type 
of brace.  In sum, the Board cannot find that an extension of 
a temporary total convalescent rating under the provisions of 
38 C.F.R. 4.30 subsequent to March 31, 2003 is warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
June 2007 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate her claim, as well 
as an explanation of what evidence was to be provided by her 
and what evidence the VA would attempt to obtain on his 
behalf.  The letter also provided the appellant with 
information concerning the evaluation and effective date that 
could be assigned should her claim be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of her claim.  However, after she was 
provided the letters she was given a full opportunity to 
submit evidence, and her claim was subsequently 
readjudicated.  The Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was 
harmless error.  The content of the aggregated notices, 
including the notice letters subsequently issued, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Her 
post service treatment records have been obtained.  She has 
been afforded a personal hearing and a VA examination.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  


ORDER

Entitlement to an extension of a temporary total rating due 
to surgical convalescence for a service-connected right toe 
disability, subsequent to March 31, 2006, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


